Citation Nr: 1725017	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to June 1995.  He also served in the Navy Reserves from June 1995 to April 2003.  

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The evidence of record shows that it is at least as likely as not that the Veteran's hypertension developed to a compensable degree within one year of service.

2.  The Veteran does not have a disability associated with a heart murmur.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by a letter dated July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim for service connection for a heart murmur and hypertension has been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Specifically, the Veteran provided a due process waiver acknowledging that he had no additional evidence to provide in support of his claim.

The Veteran was afforded a VA examination in August 2011, and a secondary independent medical opinion dated in October 2011.  The Board finds that the examination report and opinion are adequate to decide the merits of the case because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the reports set forth detailed examination findings with adequate bases for the opinions stated therein.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist regarding the Veteran' claim for a heart murmur disability, and the objections raised by the Veteran's representative in the December 2016 Informal Hearing Presentation are mooted by the grant of service connection for hypertension herein.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . .").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  However, this presumption does not apply where the claim is based on a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA), but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

Alternatively, when a disease listed in 38 C.F.R. § 3.309 (a) is manifested in service, but not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

The Veteran contends that his currently diagnosed hypertension began during service.  Service treatment records show that upon examination for enlistment in April 1991, the Veteran's blood pressure was 118/66.  In September 1991, his blood pressure was 116/60.  During treatment in the ER for a stomach virus in May 1992, his blood pressure was recorded at 160/84, 154/72, and 158/70.  In October 1992, his blood pressure was 126/80.  In December 1992, his blood pressure was 144/84.  
In January 1993, his blood pressure was 120/70.  In December 1993, his blood pressure was 130/76.  In January 1994, his blood pressure was recorded as 120/72, 124/82 and 128/86.  

In June 1995 separation examination, his blood pressure was 140/80.  A heart murmur was noted on examination, and the Veteran was scheduled for a cardiology clinic consultation which was completed.  On examination, the Veteran's blood pressure was 138/82.   The examining physician noted that the Veteran did not have hypertension.  An EKG study was completed and results were within normal limits.  

The Veteran's active duty treatment records contain no diagnosis of hypertension, and there is no evidence that the Veteran was diagnosed with hypertension or a heart disability during his period of active duty.  

The Veteran's Naval Reserve service treatment records are of record, and include a June 1996 examination report, which shows blood pressure readings of 150/90, 152/84 and 150/88.  The examiner noted "Borderline HTN" (hypertension).  August 1997 Navy dental clinic records from the Veteran's reserve service note blood pressure readings of 155/90 and 137/82 during a dental exam.  A provisional diagnosis of "hypertension (suspect)" was stated.  

The Veteran identified, and the RO obtained, post-service treatment records dating from January 2005 to June 2010.  These medical records show that the Veteran has been diagnosed and treated for hypertension. 

In August 2011, the Veteran was examined in connection with his claims for service connection for hypertension and heart murmur.  The examiner, Dr. C.O., noted the Veteran's reported history and evidence from the claims file, including service medical records.  The Veteran reported a diagnosis of hypertension in 1996, and a 15 year history of successful treatment of the condition with medications.  He reported no side-effects from the medication, and reported current symptoms of intermittent fatigue associated with hypertension.  On examination, the Veteran's blood pressure readings were 134/86, 130/84 and 134/84.  Noting that the Veteran was being treated with medication for hypertension, the examination did not include additional blood pressure readings on separate days.  The examining physician appears to note that the Veteran was diagnosed with hypertension during service.  The examiner opined that "hypertension is as least as likely as not a continuation of hypertension shown while in the military."

A second medical opinion was obtained in connection with the development of the Veteran's claim for service connection for hypertension, dated October 2011.  Therein, the examiner, Dr. D.S reviewed the medical evidence of record and opined that it "is less likely than not that claimed hypertension is related to inservice event."  He provided the following rationale:  "Even though there are indications of elevated blood pressure reading x 2, there is no diagnosis of hypertension.  Also, last available documentation of elevated blood pressure reading is dated in 1996, [w]hich represents about a 15 year time gap from [  ] evaluation in 2011, [w]hich does not establish a longitudinal trend of subjective complaints and objective findings; therefore, a causal relationship cannot be established."  

The Board finds the conclusions drawn by the two examiners as to the likelihood of an etiological relationship between the Veteran's hypertension and service, though conflicting, are not required to make a determination in the case at hand.  

Initially, the Board finds that the Veteran's contention that he is entitled to service connection on a direct basis based on medical and dental examination findings in 1996 and 1997, which date from his period of reserve duty, are without merit.  At the time of these examinations, the Veteran was not on active duty, but was a reservist.  As hypertension is not included in the exceptions to the limitations of 38 C.F.R. § 3.6 (a), a diagnosis of hypertension would not provide evidence incurrence of disability during service for direct service connection.  See Brooks v. Brown, 5 Vet. App. 484 (1994).  

However, based on a review of all the evidence of record, the Board finds that service connection for hypertension is warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309(a).  The evidence cited above is at least in equipoise as to whether the Veteran was diagnosed with hypertension within one year of his separation from active duty, thus qualifying his hypertension for consideration of service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a), for certain chronic disabilities not otherwise established as incurred or aggravated in service, if manifested to a compensable degree within one year of separation from service.  

Specifically, the Board notes that though there was no diagnosis of hypertension prior to separation from service, the assessment of "borderline hypertension" noted in his Reserve medical records is dated within one year of his discharge from active duty, and is sufficient evidence of the incurrence of hypertension within one year of separation from active service.  Though the use of the term "borderline" suggests that a diagnosis could not be substantiated on the date of the examination, it also suggests an "approximate balance" between the positive and negative evidence regarding whether the Veteran's hypertension could have been diagnosed at that time.  The Board also notes the blood pressure readings on that visit of 150/90, 152/84 and 150/88.  (See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997) as defining Stage 1 hypertension as 140 mm Hg to 159 mm Hg systolic or 90 mm Hg to 99 mm Hg diastolic) (defining a diagnosis of hypertension if the diastolic blood pressure is 90 mm Hg or more, if the systolic pressure is 140 mm Hg or more, or if both are present).  Furthermore, the Veteran has reported that he has been treated with medication for hypertension essentially since the time of diagnosis, which would indicate that his hypertension had reached a compensable level within approximately one year of his discharge from service.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hypertension reached a compensable level within one year of discharge from service.  Therefore, service connection for hypertension is granted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Murmur 

The Veteran contends that he is entitled to service connection on the basis of the existence of a heart murmur, which was first identified in June 1985 on examination for separation from service.  In this case, the Board finds that service connection is not warranted for a heart murmur, as there is no evidence of record of a diagnosis of disability or disease pathology associated with the clinical finding of the Veteran's heart murmur.

In June 1995, on examination for separation, a heart murmur was noted, and a cardiology consultation was completed.  On examination at the cardiology clinic, a negative past history was noted for chest pain, shortness of breath, physical limitation, hypertension, and family history of coronary artery disease.  An EKG study was completed, with results within normal limits.  An assessment of benign innocent physiologic (murmur) was offered with a "return to full duty" noted with follow-up suggested.  The separation examination report noted "SEM (systolic ejection murmur), asymptomatic."  The Veteran was found fit for separation.  

The Veteran's Naval Reserve service treatment records are of record, and include an August 1997 Navy dental clinic records noting a history of heart murmur.  No additional findings regarding the Veteran's identified heart murmur or any related disability were found in his service treatment records.  The Veteran was not diagnosed with a heart disability during service.  

Private post-service treatment records dating from January 2005 to June 2010 do not indicate diagnosis or treatment for heart disease or a heart murmur-related disability.  The Veteran has not alleged that he has been diagnosed with a heart condition relating to his identified heart murmur.

The VA examination report dated August 2011 provides the Veteran's reported history of symptoms relating to his murmur, to include its identification in June 1995.  The Veteran stated that he experienced fatigue and palpitations "from time to time," but did not know if the murmur was the cause.  He denied angina, shortness of breath, dizziness and syncope attacks.  He denied a history of numerous heart conditions, and stated that he was not receiving any treatment for the murmur.  On examination, the Veteran's heart size was normal, rhythm was regular, palpation was within normal limits, and there was no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  However, a grade I/VI systolic ejection murmur was identified on auscultation.  Both an EKG and chest x-rays were obtained in connection with the examination, and results on both were within normal limits.  The examiner declined to offer a diagnosis of heart murmur, and specifically stated that "there is no diagnosis because there is no pathology to render a diagnosis."  He did opine that the Veteran's "heart murmur is at least as likely as not a continuation of heart murmur shown while in the military."   

The examiner asked to provide the independent medical opinion regarding the possible relationship between the Veteran's heart murmur and service stated the following in his October 2011 report:  "it is less likely that claimed heart murmur is related to inservice event".  "There is no current diagnosis of heart murmur."

The Board has reviewed all of the evidence of record, and has found no indication that the Veteran has a current diagnosis of a disability related to his heart murmur.  The August 2011 examiner did not diagnosis the Veteran with any underlying cardiac disorder to account for his symptoms of a heart murmur.  As the examiner interviewed and examined the Veteran, and reviewed his records, the Board accords such opinion great probative value.  It is also uncontradicted.  The Board notes that a symptom (in this case, a heart murmur), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, there is no competent and persuasive medical evidence establishing that the Veteran has a disability for which service connection can be granted, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's claim for service connection for a heart murmur is denied.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a heart murmur is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


